Citation Nr: 1109498	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-38 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1967 and from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for degenerative arthritis of the lumbar spine and granted service connection for residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars.  A 10 percent rating was assigned, effective May 31, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that further development of the evidence is required.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for degenerative arthritis of the lumbar spine, the Veteran asserts that his service-connected residuals of shrapnel and gunshot wounds to the left femur and knee affects his lumbar spine.  Specifically, in his notice of disagreement, the Veteran argued that the September 2007 VA examiner did not adequately assess his gait, or the physical impact that walking and standing has on his lumbar spine disability.  Additionally, the Veteran stated that his reflexive responses to irregular knee pain flashes (due to the embedded shrapnel randomly contacting bones in the knee) cause ongoing back problems.  The Board notes that the VA examiner did not address whether the Veteran's lumbar spine disability is aggravated by his service-connected residuals of shrapnel and gunshot wounds to the left femur and knee.  Therefore, a remand to obtain such an opinion is necessary.

With respect to the Veteran's claim for an increased rating for his residuals of shrapnel and gunshot wounds to the left femur and left knee, to include degenerative joint disease of the left knee with embedded shrapnel and scars, the Board notes that the Veteran has complained of severe knee pain on motion and with weight bearing activity.  Although he was afforded a VA examination in August 2010 in conjunction with his increased initial rating claim, the report of this examination does not indicate at what point in his range of motion testing that pain begins.  The examiner did indicate that there was objective evidence of pain on motion; however, in the range of motion testing, no point at which pain begins is indicated.  It is only indicated that no additional limitation of motion was demonstrated on repetitive use.  As such, the examination is incomplete.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a new VA examination should be conducted, and the examiner should specifically note at what degree in the range of each particular motion that knee pain sets in.  Moreover, although the Veteran has no ligamentous instability, the examiner should carefully assess any instability of the Veteran's left knee due to the shrapnel embedded in the patella, as well as the positive clicking and grinding found at the August 2010 VA examination.

The Board finds the evidence of record has raised the issue of entitlement to a TDIU.  With regard to a TDIU, the Board notes that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to his knee disabilities), then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

The VA examinations of record do not address whether any of the Veteran's service-connected disabilities render him unemployable.  Therefore, such an opinion is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.  Obtain copies of the Veteran's treatment records from the VA Medical Center in Tampa, Florida, for the period dating from August 2010 to the present.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of the lumbar spine disability, and the current severity of his degenerative arthritis of the left knee.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Regarding the spine, the examiner should be requested to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's degenerative arthritis of the lumbar spine is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected residuals of shrapnel wounds to the left femur and knee with degenerative joint disease of the left knee.  If the examiner finds that the degenerative arthritis of the lumbar spine is aggravated by the service-connected left knee disability, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

Regarding the left knee, all indicated studies, including X-rays and range of motion studies of the left knee should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  Specifically, the examiner should state at what degree of the specific range of motion that pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the amount of additional range of motion loss.  The examiner should describe the stability of the left knee and determine whether there is instability or subluxation.  The examiner should also indicate whether the instability is mild, moderate or severe.  

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, prevent him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and his advancing age.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record, including the Veteran's education and employment background. 

4.  Then readjudicate the claims for service connection for degenerative arthritis of the lumbar spine, increased rating for left knee disability and TDIU, in light of the additional evidence obtained.  Consideration of whether to submit the TDIU and increased rating claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b) should also be undertaken by the AOJ.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


